Citation Nr: 1828624	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-18 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES


1.  Entitlement to service connection for Crohn's Disease.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1980, from August 1982 to January 1983, from August to October 1983 and from October 1989 to January 1990 with subsequent service in the reserve.

This case comes to the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.  The case was certified to the Board by the Hartford, Connecticut Regional Office.

In June 2015 the Veteran and a friend testified at a video conference hearing before the undersigned.  A transcript of that hearing is of record.

In December 2015 the case was remanded for additional development.  The RO substantially complied with the remand directives issued by the Board, and no further action is necessary in this regard.

The Veteran's claims file has been incorporated into the Virtual VA and Veterans Benefits Management System (VBMS).  All records in such files have been considered by the Board in adjudicating this matter.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with Crohn's disease.

2.  The Veteran's current gastrointestinal disorder did not have its onset during service and is not otherwise etiologically related to service.

3.  The Veteran is currently diagnosed with an acquired psychiatric disorder.

4.  The probative evidence preponderates against finding that the Veteran has an acquired psychiatric disorder that is related to his active military service, and a compensably disabling psychosis was not demonstrated within a year of the claimant's separation from active duty.


CONCLUSIONS OF LAW

1. Crohn's disease was not incurred or aggravated inservice.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The Veteran does not have an acquired psychiatric disorder, which was incurred in or aggravated by his active military service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statute and regulation have been met with regard to the claims.  VA notified the Veteran in March 2012 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  VA examinations were performed in May 2013, June 2013, and April and May 2016.  Together, these opinions are found to be adequate to decide the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no evidence that additional records have yet to be requested or that additional examinations are in order.

The Board finds there has been substantial compliance with its December 2015 remand directives.  The RO obtained the requested medical records, examination reports, opinions, statements and the Veteran's service treatment records.  All newly obtained evidence was reviewed prior to the issuance of the June 2016 supplemental statement of the case.  Based on the foregoing, the Board finds that the Regional Office substantially complied with the mandates of the prior remand.

Service Connection

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a);
Fagan v. Shinseki, 573F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for active duty except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.

Active military service includes active duty, or any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C. § 101 (24) (2012); 38 C.F.R. § 3.6 (a) (2017). Active military service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id.

Personality disorders are not diseases or injuries for VA compensation purposes.   38 C.F.R. § 3.303(c).  

A psychosis may be presumed to have been incurred during active duty service if such a disorder was compensably disabling within one year following a veteran's separation from active duty.  38 C.F.R. §§ 3.307, 3.309.

When, after careful consideration of all relevant evidence, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102

Crohn's Disease

The Veteran contends that his Crohn's disease is related to his active military service.  The Board has thoroughly reviewed all the evidence in the Veteran's claims file to include VA and service treatment records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Initially the Board notes that the Veteran was afforded three entrance examinations to include June 1979, July 1983 and August 1989.  At each examination no gastrointestinal problems were reported by the Veteran or annotated by the examiners.  In each case the Veteran was found fit for duty.  All examination reports consistently reflected no stomach, liver or intestinal problems.  Similar findings were reported on examination in February 1980, July 1980, July 1982, and September 1983.  Defense Finance and Accounting records in the form of leave and earnings statements reflect that the last date for paid participation in the active military was October 4, 1989. 

In June 1991, the appellant while drilling with the reserve was noted to have been seen the prior day at the Hershey Medical Center after vomiting a large amount of bright red blood.  He was noted to have been previously diagnosed with Crohn's disease in September 1990, and to have been prescribed prednisone for treatment.  The examiner noted that the appellant had been acutely intoxicated when seen at Hershey.  The examiner opined that the disesase was not incurred in the line of duty.  A medical board was recommended.

In 1996, a VA examination noted a history of Crohn's disease diagnosed following a colonoscopy.  The Veteran reported frequent flare-ups and prescribed medications including prednisone.  At his June 2015 Board hearing the Veteran testified that he had been on prednisone for his Crohn's disease for fourteen years.  

In 1997 the Veteran was evaluated by the Social Security Administration and found to have active Crohn's disease that was not responsive to significant doses of prednisone and other medications.  While not binding upon the Board, a Social Security disability determination can contain probative and credible evidence on the issue of the Veteran's disability.

A compensation and pension examination was conducted in June 2013 for intestinal conditions.  For that examination, pertinent physical findings included episodes of bloody diarrhea, rectal bleeding, and occasional episodes of bowel disturbance.  The examiner opined that cocaine use and other recreational drug abuse aggravated the disease.  The examiner opined that Crohn's disease was at least as likely as not incurred in or caused by a claimed in-service injury, event or illness.

In contrast, followng a June 2016 VA gastroenterological examination, the examiner opined that Crohn's disease was less likely than not related to service and more likely caused by heredity or a malfunctioning immune system.  The examiner noted that there was no evidence of this disorder during the appellant's active duty service.  The examiner also noted some inservice restrictions on inservice attempts to evaluate the Veteran's condition when he refused a rectal exam ultimately subjecting him to nonjudicial punishment under the Uniform Code of Military Justice.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board concedes that the evidence supports a finding of a current Crohn's disease disability.  However, in considering the two latest conflicting medical opinions on nexus, the Board finds the latter opinion to be superior in the areas of depth and detail, clarity, reasoning of rationale and supporting clinical data.  As such, the Board finds it to be the more probative of the two and entitled to substantial weight.  Additionally, inconsistencies exist within the evidence on exactly when the claimed condition was manifested, breaking the etiological chain spanning back to active duty.  Based on the 2016 VA examination, the Board finds that the Veteran's Crohn's disease is not related to his active duty military service.

As the Veteran is not service connected for any other disabilities, consideration of secondary service connection is not available.  Accordingly, service connection for Crohn's disease is not warranted.

Acquired Psychiatric Disorder

A review of the service medical records reveals that a diagnosis of an acquired psychiatric disorder was not made.  

A review of the Veteran's medical treatment records reveals that he has a history of polysubstance abuse, and alcohol abuse that exists within the backdrop of a troubling childhood.  Family problems included being abducted at age 7, brutality by his biological father, and molestation by some of his 18 siblings.  He described reduced mental functioning prior to service to include withdrawal from the 10th grade after his second attempt to complete that year.  

The Veteran served in both the U.S. Army and the U.S. Marine Corps.  He reported difficulties while in the military trying to adapt to the structured environment to include routine training as a stressful experience and difficulty sleeping.  He described an attempt to commit suicide while at boot camp at the start of one of his four tours of duty and during one of his VA examinations reported three other suicide attempts.  With regard to his boot camp incident, the Veteran indicated that he did not report or disclose any details about the attempt to avoid retaliation or discharge from service.  He also reported that he suffered a head injury in 1979 when the hatch of an armored personnel carrier he was driving, fell on his head.  

The Veteran reported his first post-separation mental health therapy in approximately 1997 at VA Medical Ceneter Northport.  The Veteran was subsequently hospitalized on several occasions including an in-patient admission to Northport in May 2013.

In May 2013 he was afforded a VA examination resulting in a diagnosis of schizoaffective disorder, polysubstance abuse drug dependency, and alcohol dependency.  In his report, the examiner concluded that he was unable to identify a causal relationship between the mental illnesses diagnosed and military stressors.

In April 2016, the Veteran attended another VA mental health examination resulting in diagnoses of schizoaffective disorder, bipolar type, multiple episodes, currently in partial remission, opioid use disorder, severe, and stimulant (cocaine) use disorder, severe.  The examiner collected a history to include on and off homelessness since his final discharge from the military, recent substance abuse treatment in 2013 and relocation to Hartford, Connecticut in an attempt to change his surroundings.  The Veteran reported a fear of coming outdoors with concern over fighting with someone, snipers in trees, and assailants hiding in bushes or on a bus.  He also reported auditory and visual hallucinations, hearing voices telling him to kill himself, and telling him to not trust others.  During multiple mental health evaluations examiners reported inconsistent date reporting, arriving for examinations under the influence of drugs and wavering and conflicting reports of suffering from suicidal ideations.

For the 2016 mental health opinion the examiner found no objective evidence in the record of any traumatic brain injury (TBI) that could be linked to the Veteran's in-service accident and cited research materials for the premise that symptoms reported over one year from injury are almost always attributed to mental health conditions rather than TBI.  Additionally, he reported that it was impossible to determine the degree to which current symptoms might be due to the Veteran's long term use of corticosteroids to manage his Crohn's disease versus some underlying psychiatric condition.

After considering the evidence of the suicide attempt at boot camp, the examiner conceded that while suicidal ideations, plan and attempt are symptoms associated with depression, and schizoaffective disorder bipolar type, again, it was impossible to determine whether the attempt to take his own life was the result of childhood problems previously described or treatment in the military.

There is no competent medical evidence indicating that any of the Veteran's current psychiatric diagnoses are related to service.  The May 2013 and April 2016 examination reports provide competent, probative medical evidence on the question of whether the Veteran's current psychiatric disorder is related to service.  The examiners discussed the Veteran's medical history and assertions, but found that the Veteran's psychiatric disorders did not arise during service, but instead began after separation from service as a result of substance abuse and family upbringing trauma.   Those findings are supported by the Veteran's statements to his treatment providers.

Regarding the Veteran's assertions that his psychiatric disorder had its onset during service, the Board recognizes that he is competent to report symptoms that he can observe.  Addressing the etiology of an acquired psychiatric disorder, however, involves a complex medical question that is beyond the competence of a lay person untrained in the field of medicine.  Jandreau v. Nicholson, 492 F.3d 1372, 1377(2007).  Therefore, as to whether any current psychiatric disorder had its onset during service or is related to any event in service, the Board must rely on the opinion of competent medical professionals because those opinions are of greater probative weight than the Veteran's general lay assertions.

After reviewing all of the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  The evidence of record establishes that the Veteran has a current psychiatric disabilities, which have been diagnosed as schizoaffective disorder, bipolar type, multiple episodes, opioid use disorder, severe, and stimulant (cocaine) use disorder, severe.  There is not, however, any evidence of the remaining necessary elements for service connection.  That is, there is no evidence of in-service incurrence of a disease or injury, there is no evidence of a compensably disabling psychosis within a year of separation from active duty, and there is no evidence of a causal relationship between any currently diagnosed psychiatric disorder and service.  As such, the claim must be denied.  See Shedden, 381 F.3d at 1167

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Crohn's Disease is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


